


110 HR 1470 : Chiropractic Care Available to All

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1470
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend the Department of Veterans Affairs
		  Health Care Programs Enhancement Act of 2001 to require the provision of
		  chiropractic care and services to veterans at all Department of Veterans
		  Affairs medical centers.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Care Available to All
			 Veterans Act.
		2.Program for provision
			 of chiropractic care and services to veteransSection 204(c) of the Department of Veterans
			 Affairs Health Care Programs Enhancement Act of 2001 (38 U.S.C. 1710
			 note) is amended—
			(1)by inserting
			 (1) before The program; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The program shall be carried out at
				not fewer than 75 medical centers by not later than December 31, 2009, and at
				all medical centers by not later than December 31,
				2011.
					.
			
	
		
			Passed the House of
			 Representatives May 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
